DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-19, is/are filed on 6/28/22 are currently pending. Claim(s) 1-19 is/are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 18-19 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term "sufficiently to penetrate" in claim(s) 18 is a relative term which renders the claim indefinite.  The term "sufficiently" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what degree of penetration is covered by “sufficiently.” 


112f Statement
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“interlocking mechanism” in claim 1,
“interlocking mechanism” in claim 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, an interlocking mechanism is not defined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1 and 17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zuk (WO 2007028157 A1).

    PNG
    media_image1.png
    869
    564
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    786
    451
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    417
    535
    media_image3.png
    Greyscale

Regarding claim 1, Zuk teaches a liquid filtering system comprising:  a filtering apparatus (100a) comprising: a filter unit (50) configured to hold a filter (90) and to receive liquid to be filtered, a receptacle (80) for receiving filtered liquid,  and an adapter  (30) configured to couple the filter unit to the receptacle, wherein the adapter comprises an adapter vacuum receiving port  (34) configured to couple to a base vacuum delivery port in order to apply a vacuum driving force for driving the liquid to be filtered through the filter and, as the filtered liquid, into the receptacle, and  a base  (41) comprising: a cradle (40) configured to receive the filtering apparatus, and the base vacuum delivery port, configured to couple, on one side, to a vacuum source and, on another side, to the adapter vacuum receiving port, wherein the cradle and the adapter comprise an interlocking mechanism (36 - threads) configured to lock the filtering apparatus to the cradle in a locking position in which the adapter vacuum receiving port is sealingly coupled to the base vacuum delivery port, and wherein the base vacuum delivery port comprises a vacuum valve  (26) constituted as a mechanical valve automatically forced open from a normally closed position when the filtering apparatus is locked to the cradle (intended use)  (p. 7-11).
Regarding claims 17-19, Zuk teaches liquid filtering system comprising: a filtering apparatus (100a) comprising: a filter unit (50) configured to hold a filter (90) and to receive liquid to be filtered, a receptacle (80) for receiving filtered liquid, and an adapter  (30), wherein the adapter comprises an adapter vacuum receiving port (30); a base (41) comprising a cradle (40) configured to receive the filtering apparatus and arranged to output the liquid following the filtering as filtered liquid to a receptacle, wherein the base further comprises a vacuum delivery port (33a); wherein the adapter and the base are arranged to apply a vacuum driving force for driving the liquid to be filtered through the filter and into the receptacle (intended use), wherein the base vacuum delivery port is coupled, on a first side, to a vacuum source and, on a second side, to the vacuum receiving port (intended use), wherein the cradle and the adapter comprise an interlocking mechanism (36 threads) configured to lock the filtering apparatus to the cradle in a locking position in which the adapter vacuum receiving port is sealingly coupled to the base vacuum delivery port, and wherein the base vacuum delivery port comprises a vacuum valve (26) constituted as a mechanical valve that is biased in a normally closed state to open only when the filtering apparatus is locked to the cradle in the locking position (intended use) (p. 7-11). Note: the locking  positions hold no structural weight for an apparatus claim. [A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jeffrey (WO 2007028157 A1).

    PNG
    media_image4.png
    352
    564
    media_image4.png
    Greyscale

Regarding claim 18, Jeffrey teaches a filtering apparatus, comprising: an adapter (85) configured to couple a filter unit for filtering a liquid to a receptacle for receiving filtered liquid, and configured to couple to a cradle of a base for the filtering apparatus (intended use), wherein the adapter comprises –  an adapter vacuum receiving port (84) configured to couple to a base vacuum delivery port,  - an adapter locking mechanism (82) configured to lock to a base locking mechanism (intended use), wherein the adapter locking mechanism and the base locking mechanism together form an interlocking mechanism (Note: the base locking mechanism isn’t even positively recited),  wherein the vacuum receiving port  comprises a pipe socket (socket formed by 84) configured to mate with the base vacuum delivery port, wherein the vacuum delivery port comprises a vacuum channel (not shown), wherein the interlocking mechanism is configured to assume at least (i) a pre-locking position (position when the filtered assembly is unattached) and (ii) a locking position (position when the filtered assembly is attached), wherein the adapter and the base are configured to slidingly engage in respective guides on the adapter and the base in the pre-locking position and in the locking position (intended use – there is NO structural requirement of which allows for sliding), wherein, in the pre-locking position, the vacuum receiving port fails to penetrate into the vacuum channel, and wherein, in the locking position, the vacuum receiving port mates with the base vacuum delivery port to penetrate into the vacuum channel (p. 1-8).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580.
Regarding claim 19, Jeffrey teaches wherein the pre-locking position comprises (i-i) an unsecured pre-locking position and (i- ii) a secured pre-locking position, and the interlocking mechanism is configured to assume variously (i-i) the unsecured pre-locking position, (i-ii) the secured pre-locking position, and (ii) the locking position. These positions do not further structurally limit the claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Argument
Applicant's arguments towards the intended use dispute is kindly not found persuasive. Applicant claim an interlocking mechanism. In light of the specification, the interlocking mechanisms are merely extensions or protrusions [0025]. If applicant disagrees, then this term would be considered indefinite as it has no defined structural definition in specification other than what is interpreted above. The ‘engaging threads’ would read on a protrusion or extension as required by the claim. Applicant can distinguish in a manner operative device however"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the claim limitations are met by the structural features of the apparatus. “The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.” Id.at 580. If applicant wishes to employ these method steps, then it is recommended to do so in a method claim. Applicant is kindly urged to include the allowable subject matter to expedite prosecution. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777